coco SF SS AN WN HS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-02233-JJT Document 12 Filed 06/03/19 Page 1 of 2

Penny L. Koepke

Maxwell & Morgan, P.C._

4854 E. Baseline Road, Suite 104
Mesa, Arizona 85206
480-833-1001
pkoepke@hoalaw.biz

[Additional counsel appearing on signature page]

Attorneys for Plaintiff and the Class

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

Sid Naiman, individually and on behalf of all
others similarly situated,

Plaintiff,
Vv.

Local Search Group, LLC, a Florida limited
liability company,

Defendant.

 

 

Case No. 2:19-cv-02233-JJT

NOTICE OF SETTLEMENT

Plaintiff Sid Naiman (“Plaintiff” or “Naiman”) hereby provides notice that the Parties

have reached a settlement in this case and states as follows:

1. Plaintiff and Defendant have engaged in settlement discussions and have reached

an agreement to resolve the individual claims brought by Plaintiff. The claims of

any putative, unidentified class members will be dismissed without prejudice while

Plaintiff’s claims will be dismissed with prejudice.

2. The Parties are presently working to finalize a settlement agreement and believe a

Notice of Dismissal will be filed within thirty (30) days.

SID NAIMAN, individually and on behalf of a Class
of similarly situated individuals

Dated: June 3, 2019 By: _/s/ Penny L. Koepke

 

 
NM

oOo 2S NSN TD UH FE WwW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-02233-JJT Document 12 Filed 06/03/19 Page 2 of 2

One of Plaintiff?s Attorneys

Penny L. Koepke

Maxwell & Morgan, P.C.

4854 E. Baseline Road, Suite 104
Mesa, Arizona 85206
480-833-1001
pkoepke@hoalaw.biz

Patrick H. Peluso*
ppeluso@woodrowpeluso.com
Taylor T. Smith*
tsmith@woodrowpeluso.com
Woodrow & Peluso, LLC

3900 East Mexico Ave., Suite 300
Denver, Colorado 80210
Telephone: (720) 213-0675 .
Facsimile: (303) 927-0809

Attorneys for Plaintiff and the Class

* Pro Hae Vice applications to be filed

 

 

 
